 In the Matter of THESYMIN GTON-GOULDCORPORATION,EMPLOYERandUNITED STEELWORKERS OFAMERICA,C. I.0.,PETITIONERCase No. 3-R 1,^ 9.Decided April 14, 1947Messrs. W. G. WoodamsandE. M. Kimbrough,of Rochester, N. Y.,for the Employer.Messrs. Edward JaniakandMatthew Armstrong,of Buffalo, N. Y.,for the Petitioner.Mr. C. D. Madigan,of Cleveland, Ohio,Mr. Ralph W. Harback,ofWorcester, Mass., andMr. H. W. Dc Wol f e,of Buffalo, N. Y., for theIntervenor.Mr. Irving D. Rosemmnan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Buffalo,New York, on February 24, 1947, before Francis X. Helgesen, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Symington-Gould Corporation, a Maryland corporation, isengaged at its plant in Depew, New York, in the manufacture of rail-road steel castings.During a 12-month period the Employer pur-chases for use at this plant raw materials exceeding $1,000,000 invalue, of which more than 50 percent represents shipments from pointsoutside the State of New York. During a similar period the Employermanufactures at this plant products exceeding $1,000,000 in value,of which more than 50 percent represents shipments to points outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.73N L.R.B,No.71.371 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Pattern Makers Association of Buffalo, herein called the Intervenor,is a labor organization affiliated with Pattern Makers League of NorthAmerica, A. F. of L., claiming to represent employees of the Employer.III.THE QUESTION CONCERNINGREPRESENTATIONOn December 9, 1946, the Petitioner requested recognition of theEmployer as the exclusive bargainingrepresentative of the patternmakers and apprentice pattern makers at the Depew plant.The Em-ployer refused to recognize the Petitioner on the groundof its exist-ing contract with the Intervenor, whereupon the Petitioner filed itspetition on December 13, 1946.At the hearing the Intervenor, ineffect, requested a determination by the Board as to whether its con-tract with the Employer is a bar to this proceeding.As the result of an election held pursuant to a Board Decision andDirection of Election, the Intervenor was certified on February 19,1944,2 as the exclusive bargaining representative of all wood and metaljourneymen pattern makers, and apprentice pattern makers at theDepew plant, excluding supervisory employees, and has since beenin contractual relationship with the Employer concerning these em-ployees.3The contract in question was executed on January 10, 1945.It provides that it "shall continue in effect from year to year, pro-vided however that either party may terminate by giving at' leastthirty (30) days written notice, prior to [the] expiration date."Nonotice to terminate has ever been given by either party and the con-tract wasstillin effect at the time of the hearing.However, as noted above, the Petitioner's claim of representationwas made upon the Employer on December 9, 1946, in advance of the1946 operative date of the automatic renewal clause of the contract,and the petition herein was filed 4 days later.Accordingly, the Pe-titioner has, under well-established principles of the Board, actedto prevent the existing contract from operating as a bar to a present'The Intervenor did not explicitly contend that its contract is a bar, but merely urgedthe Board to take judicial notice of the date of the filing of the petition and the control-ling dates of its contract2Matter of The Symington-Gould Corporation,53 N L. R B 5523Piior to that date the Petitioner was the bargaining representative for all productionand maintenance employees, inclusive of the pattern makersTheieafter, and as of thedate of the hearing, the Petitioner was the bargaining representative of only the productionand maintenance employees. THE SYMINGTON-COULD CORPORATION373determination of representatives.4We therefore find that no obstacleexists to an election at this time.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all woodand metal journeymen pattern makers and apprentice pattern makers,at the Depew plant of the Employer, excluding all supervisory em-ployees with authority to hire, promote, discharge, discipline or other-wise effect changes in the status of employees, or effectively recommendsuch action; constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act .5DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Symington-Gould Corpora-tion, Depew, New York, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Third Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byUnited Steelworkers of America, C. I. 0., or by Pattern Makers As-sociation of Buffalo, affiliated with Pattern Makers League of NorthAmerica, A. F. of L., for the purposes of collective bargaining, or byneither.MR. JOHN Al. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.4Matter of Henry d Allen, Inc,68 N L R B , 724, andMatter of General Electric X-RayCorporation,67 N L It B 997.SThis unit conforms to the one established by the Board inMatter of The Symington-GouldCorporation,supra,and is the same one bargained for by the Intervenor.9 Any participant in the election herein,may upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot.